Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 1 of 30 PageID #: 358



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
EUGENE G. LAPIERRE, DANIEL PADILLA,
LENNY TAVERAS, SHAWN TRENT, ELY
THOMAS, JAHLIL TREASURE, MATTHEW
MARTINEZ, ANTINIO CULLAL, NERCIN
CHACON, WESTLEY WITTS, JONATHAN
SCULLY, and JOSE HERNDEZ,

                        Plaintiffs,             MEMORANDUM & ORDER
                                                21-CV-0464(JS)(ARL)
            -against-

SHERIFF JAMES E. DZURENDA,
DR. DONNA M. HENIG, CAPTAIN
DONAHUE, CAPTAIN GOLIO,
SGT. MARONNE, C.O. BARRERA,
C.O. HORAN, C.O. TORCHA,
GRIEVANCE SUPERVISOR JOHN DOE, and
KITCHEN SUPERVISOR JOHN DOE,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiffs:     Eugene G. LaPierre, 2017008467, pro se
                    Daniel Padilla, 2020000890, pro se
                    Lenny Taveras, pro se
                    Shawn Trent, pro se
                    Ely Thomas, 2017030019, pro se
                    Jahlil Treasure, pro se
                    Antinio Cullal, pro se
                    Nercin Chacon, pro se
                    Westley Witts, pro se
                    Jonathan Scully, 2019040065, pro se
                    Jose Herndez, pro se

                        Nassau County Correctional Facility
                        100 Carman Avenue
                        East Meadow, New York 11554

For Defendants:         No Appearances
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 2 of 30 PageID #: 359



SEYBERT, District Judge:

             On    or     around    January      27,    2021,    plaintiffs     Eugene

LaPierre     (“LaPierre”      or    “Plaintiff”),        Daniel    Padilla,        Lenny

Taveras,     Shawn       Trent,    Ely    Thomas,      Jahlil    Treasure,    Matthew

Martinez, Antinio Cullal, Nercin Chacon, Westley Witts, Jonathan

Scully, and Jose Herndez, who are incarcerated and proceeding pro

se, initiated this action by filing a purported class action

Complaint    against       Nassau    County      Sheriff       James   E.   Dzurenda,

Dr. Donna    M.     Henig,    Captain      Donahue,     Captain    Golio,     Sergeant

Maronne,     C.O.       Barrera,    C.O.     Horan,     C.O.    Torcha,     Grievance

Supervisor        John     Doe,     and     Kitchen       Supervisor        John     Doe

(collectively, “Defendants”).              (See Compl., ECF No. 1.)         Plaintiff

LaPierre also filed an application to proceed in forma pauperis

(ECF No. 2), an application pursuant to Federal Rule of Civil

Procedure 65 for preliminary injunctive relief (ECF No. 4), a

motion to amend the Complaint (ECF No. 32), and a motion for class

certification and pro bono counsel (ECF No. 33).

             For the following reasons, this action shall proceed

with   Plaintiff        LaPierre    as     the   sole    Plaintiff,     except      that

Plaintiff’s Eighth Amendment cruel and unusual punishment claim,

his denial of access to the courts claim, and his claims against

the John Doe Kitchen Supervisor are DISMISSED WITHOUT PREJUDICE.

Additionally, Plaintiff LaPierre’s application to proceed in forma

pauperis is GRANTED; the application for a preliminary injunction


                                            2
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 3 of 30 PageID #: 360



is   DENIED;     leave   to   amend     is       GRANTED;     the    motion    for    class

certification is DENIED; and the request for the appointment of

pro bono counsel is DENIED without prejudice and with leave to

renew   at   a   later    stage    in    these       proceedings,        if    warranted.

Moreover,      claims    brought        by       Plaintiffs       Padilla,      Treasure,

Martinez,      Cullal,   Chacon,      and        Herndez    are      DISMISSED    WITHOUT

PREJUDICE for failure to prosecute.                  Finally, claims asserted by

Plaintiffs Scully, Thomas, Trent, Taveras, and Witts are DISMISSED

WITHOUT PREJUDICE to refiling as separate actions.

                                   BACKGROUND

             LaPierre’s fifty-three-page Complaint alleges, pursuant

to 42 U.S.C. § 1983 (“Section 1983”), claims for: excessive force,

denial of due process, cruel and unusual punishment, and denial of

access to the courts, inter alia.                    The Complaint’s allegations

relate to six categories: (1) Nassau County Correctional Center’s

“arbitrary” disciplinary procedures (Compl. ¶¶ 53-63); (2) the

“grievance       supervisor”      (id.       ¶¶      64-70);         (3) the     “kitchen

supervisor” (id. ¶¶ 70-75); (4) the law library (id. ¶¶ 76-92);

(5) COVID-19      concerns     (id.     ¶¶       93-103);      and    (6) the     overall

conditions of confinement (id. ¶¶ 104-10).

             More    specifically,               Plaintiff1       alleges      that      on

October 24, 2020, he was walking to the recreation yard with an


1 As noted above, the Court refers to “Plaintiff” and “LaPierre”
interchangeably.


                                             3
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 4 of 30 PageID #: 361



envelope and was instructed by Officer Horan to “put the mail back,

no mail in the yard.”       (Compl. ¶ 11.)    Plaintiff complied, put the

envelope on a table, and told Officer Horan “I don’t want no

problems super cop.”         (Id.)    Officer Horan and other officers

ordered Plaintiff to return to his cell and Plaintiff objected,

telling Officer Horan to “suck his dick.”          (Id. ¶ 12.)     According

to the Complaint, Officer Horan punched Plaintiff in the head and

Plaintiff fought back.       (Id.)    Other unidentified officers pulled

Plaintiff away from Officer Horan, handcuffed and shackled him,

and “repeatedly kicked [Plaintiff] in the back, his right side

rib[]s and stomped on his neck and back.”          (Id. ¶ 13.)

             Plaintiff was “placed in solitary confinement also known

as the Behavior Modification Unit (BMU).”          (Id. ¶ 14.)     Plaintiff

claims that “[i]t is common practice for officers at Nassau County

Correction to assault prisoners and then place assault charges

[o]n the prisoner.       [Plaintiff] received a misbehavior report for

assault on staff when in fact he was assaulted in front of 5 or 6

officers.”     (Id.)    Plaintiff alleges that his cell in the BMU was

“dirty” and that he was provided “two green blankets, a bar of

soap and a roll of tissue.”          (Id. ¶ 15.)   Plaintiff also alleges

that he was not given a clean cell, a shower, a phone call, “rec”

yard time, or any of his personal property, in violation of “BMU

Policy.”     (Id.)     Plaintiff complains that the food in the BMU is

“always served cold” and “everything is dumped on top of one


                                       4
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 5 of 30 PageID #: 362



another.”    (Compl. ¶ 17.)        Further, Plaintiff asserts that Captain

Donahue “strictly enforced” the BMU policy insofar as it requires

a strip search upon entry to the BMU.                     (Id. ¶ 15.)     Plaintiff

alleges that by letters dated April 5, 2020 and November 10, 2020,

he complained about the conditions at the BMU to Sheriff Dzurenda

but did not receive a response.              (Id. ¶ 19.)

             As a result of the October 24, 2020 incident between

Plaintiff and Officer Horan, a disciplinary hearing was scheduled

for November 11, 2020. (Id. ¶ 20.) On November 11, 2020, Plaintiff

argued    that    he   was   not     ready       to   proceed   because   he    needed

assistance identifying the officers, among others, to call as

witnesses.       (Id. ¶¶ 20-21.)       Sergeant Maronne, who presided over

the    hearing,    denied    the     adjournment        request   and   the    hearing

proceeded even though Plaintiff “was unable to prepare and submit

a defense.”       (Id. ¶ 21.)      Sergeant Maronne found Plaintiff guilty

of assaulting Officer Horan and imposed sanctions consisting of

“180 days lock in, 60 days lost of visits, 24 weeks lost of

commissary, a disciplinary surcharge of $25 and a restitution in

the amount of $100.”         (Id.)    Plaintiff claims that he suffers from

high blood pressure, anxiety attacks, and chest pains as a result

of the time he spent in the BMU and the BMU’s conditions.2                      (Id. ¶

51.)


2 According to the Complaint, Plaintiff’s situation is not unique.
He details other individuals who were, or are, housed in the BMU


                                             5
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 6 of 30 PageID #: 363



               Plaintiff      also     asserts     allegations     regarding     the

disciplinary        and    grievance     procedures    at    the    Nassau   County

Correctional Center.          (Id. ¶¶ 53-70.)       According to the Complaint,

the     sanctions         imposed     are   “arbitrary,”      “excessive,”       and

“unwarranted.”        (Id. ¶¶ 53-54.)           In addition to the October 24,

2020    incident,     Plaintiff        provides    several   examples    where    he

received misbehavior reports that gave rise to a disciplinary

hearing over his objections.            Specifically, Plaintiff alleges that

he was not prepared because he did not receive notice of the

charges or an opportunity to prepare a defense.                    (Id. ¶¶ 55-63.)

With regard to grievances, Plaintiff claims that there is no

individual to contact about the grievance procedures because the

“grievance supervisor is unknown to the entire prison population

at    the    Nassau   County        Correctional    Facility.”       (Id.    ¶   64.)

Plaintiff believes that grievances “disappear” and are thrown

away.       (Id.)

               Next, Plaintiff alleges that the “Kitchen Supervisor”

provides the “lowest grade of food possible” that “is completely

lacking in nutrition.”          (Compl. ¶ 71.)        He alleges to have filed

a grievance wherein in requested a menu because the food is often

difficult to identify.          (Id. ¶¶ 73-74.)       The grievance was denied




and lists their circumstances and the conditions in the BMU.
(Compl. ¶¶ 23-50.)


                                            6
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 7 of 30 PageID #: 364



on the grounds that he “cannot have access to [the] kitchen menu,

but can be verbally informed[.]”             (Id. ¶ 73.)

             Plaintiff further complains that the law library, as

well as access thereto, is inadequate.            (Id. ¶¶ 76-92.)          He avers

that the law library lacks “legal resources on how to seek an

adjournment or a stay in civil matters.”              (Id. ¶ 77.)        Plaintiff

claims that he had an on-going civil case pending in the Franklin

County    Supreme    Court   and   was       unable   to   timely       request   an

adjournment, which resulted in the dismissal of the case.                     (Id.)

Plaintiff also alleges that in May 2019, all law books were removed

from the library to be replaced with computers that did not arrive

until February 2020.         (Id. ¶ 78.)        According to Plaintiff, the

“newly installed computers in the law library” do “not contain the

January 1, 2020 Bail Reform Laws.”            (Id. ¶ 78.)    Moreover, inmates

are not permitted to use the photocopy machine.                     Accordingly,

Plaintiff filed a grievance seeking to use the copy machine so he

could serve five copies of a nineteen-page motion in a state court

case.    (Id. ¶ 79.)      The grievance was denied on the grounds that

Plaintiff can duplicate the motion by hand.                (Id.)    According to

Plaintiff,     he   has    suffered      retaliation       for    his      “non-stop

complaints      [and]     grievances”         about    law       library     staff.

Specifically, he claims that his legal papers have been thrown in

the toilet and/or confiscated.        (Compl. ¶ 81.)         He also complains

that, since November 2020, he has been denied a pen and sufficient


                                         7
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 8 of 30 PageID #: 365



paper, which delayed the filing of this action.                 (Id. ¶ 115.)

Plaintiff asserts that the “complaint cannot be completed until

[he] is provided with the necessary paper and a BIC pen.”             (Id. ¶

118.)

            Finally, Plaintiff complains about the Nassau County

Correctional Center’s COVID-19 response and protocols.               (Id. ¶¶

93-103.)     The Complaint alleges that Dr. Henig refuses to test

inmates for COVID-19 and therefore, infected inmates “mix with the

prison population and infect others.”         (Id. ¶ 95.)    Plaintiff also

complains that “officers refus[e] to wear protective gear.”             (Id.)

According to Plaintiff, on October 14 and 15, 2020, he experienced

shortness of breath, a headache, dry cough, and loss of taste and

smell.    (Id. ¶¶ 99.)    After “being seen by medical,” Plaintiff was

moved to an “isolation cell.”        (Id.)   According to Plaintiff, this

“five day isolation [was] [ . . . ] a punishment for voicing his

concerns and encouraging others to speak up.”           (Id.)

            The Complaint seeks: (1) “to make this a class action

lawsuit” and the appointment of class counsel; (2) “leave to amend

and complete the complaint once he is provided the needed paper,

[] pens, and whatever other needed legal resources”; (3) an order

directing the Defendants to release all individuals from the BMU

“due to the cruel and unusual living conditions”; (4) a trial; and

(5) an order directing Defendants to test all prisoners and staff

for COVID-19.     (Compl. ¶¶ 120-26.)


                                      8
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 9 of 30 PageID #: 366



                                 DISCUSSION

I.    Claims Brought By Padilla, Treasure, Martinez, Cullal,
      Chacon, and Herndez are Dismissed Without Prejudice for
      Failure to Prosecute

             As a threshold matter, although the caption names twelve

individuals as plaintiffs, only LaPierre signed the Complaint and

completed an application to proceed in forma pauperis (“IFP”) and

the required Prisoner Litigation Reform Authorization (“PLRA”)

form.    (See Compl.; IFP Mot., ECF No. 2; PLRA Form, ECF No. 3.)

Accordingly, by Notices of Deficiency dated January 28, 2021, the

Court notified the remaining eleven Plaintiffs that, for their

claims to proceed, they must return a signed copy of the Complaint

together with the filing fee or a completed IFP application and

PLRA form.     (See Notices of Deficiency, ECF Nos. 6-16).           To date,

the Notices sent to Plaintiffs Padilla and Treasure at their

addresses     of   record    have    been   returned   to    the    Court    as

undeliverable and marked “Discharged” and “Return to Sender.” (See

ECF Nos. 17-18.)      Moreover, Plaintiffs Martinez, Cullal, Chacon,

and Herndez have not filed completed IFP applications, have not

paid the filing fee, nor have they otherwise communicated with the

Court about this case.       Accordingly, claims brought by Plaintiffs

Padilla,    Treasure,    Martinez,    Cullal,   Chacon,     and   Herndez   are

DISMISSED WITHOUT PREJUDICE for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b).




                                       9
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 10 of 30 PageID #: 367



 II.   This Action Will Proceed on an Individual Basis by LaPierre
       and Claims Brought By Scully, Taveras, Trent, Thomas, and
       Witts are Dismissed Without Prejudice and with Leave to Refile

              Plaintiffs     Jonathan      Scully   (“Scully”),     Ely    Thomas

 (“Thomas”), Shawn Trent (“Trent”), Lenny Taveras (“Taveras”), and

 Westley Witts (“Witts”) responded to the Court’s Notices and filed

 IFP applications and PLRA forms.            (See ECF Nos. 19-31.)        Thomas,

 Trent,   and    Witts    filed   signed     affidavits    in   support   of   the

 Complaint.      (ECF Nos. 21 (Thomas Aff.), 24 (Trent Aff.), and 29

 (Witts Aff.).)          However, Federal Rule of Civil Procedure 11

 requires    that   all    plaintiffs   sign    “[e]very    pleading,     written

 motion, and other paper.”           FED. R. CIV. P. 11(a).          Other than

 LaPierre, none of the named Plaintiffs have filed a signed copy of

 the Complaint, even after the Court provided them the opportunity

 to do so.      “Plaintiffs are not, and will not be, relieved of this

 obligation[.]”     Sitts v. Weaver, No. 20-CV-1474, 2021 WL 51411, at

 *3 (N.D.N.Y. Jan. 6, 2021).        On this basis, the claims asserted by

 Scully, Thomas, Trent, Taveras, and Witts are DISMISSED WITHOUT

 PREJUDICE to refiling separate actions.3                 Id. (“[A]dherence to

 [Rule 11] in a multi-plaintiff action serves to ensure that each

 pro se plaintiff is on notice of the facts, issues, and obligations

 of the parties that arise throughout the litigation.”); Smickle v.




 3 To be clear: Plaintiffs Scully, Thomas, Trent, Taveras, and Witts
 are not required to file a joint complaint.           Rather, each
 individual is free to file their own, stand-alone complaint.


                                        10
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 11 of 30 PageID #: 368



 Ponte, No. 16-CV-3333, 2016 WL 11647065, at *1 (S.D.N.Y. May 9,

 2016)    (dismissing      plaintiffs         where   they       did   not    sign    the

 Complaint).

             Even if Plaintiffs Scully, Thomas, Trent, Taveras, and

 Witts signed the Complaint, the Court would sever the claims

 because the Complaint overwhelmingly asserts allegations specific

 to Plaintiff LaPierre, whereas the affidavits filed by Thomas,

 Trent, and Witts describe events that do not arise out of the same

 transactions or occurrences or involve common questions of law or

 fact.    See Syville v. New York City of New York, No. 20-CV-0570,

 2020 WL 2508788, at *1 (S.D.N.Y. May 15, 2020) (noting that

 pursuant to Federal Rule of Civil Procedure 21, multiple plaintiffs

 may join in one action if “(1) they assert any right to relief

 jointly,   severally,         or   arising    out    of   the    same   transaction,

 occurrence, or series of transactions or occurrences, and (2) if

 any question of law or fact in common to all plaintiffs will arise

 in the action.”).       Nonetheless, even assuming all Plaintiffs were

 properly joined, “the practical realities of managing this pro se

 multi-plaintiff        litigation     militate       against      adjudicating      the

 plaintiffs’ claims in one action.”               Id. at *2 (noting that in a

 multi-plaintiff litigation, each plaintiff would “be required to

 sign every motion, notice, or other submission to be filed. . . .

 [and    given   that    all    plaintiffs      did    not   reside      in   the    same

 location,] the plaintiffs would have, at best, only a very limited


                                          11
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 12 of 30 PageID #: 369



 opportunity to discuss case strategy, share discovery, or even

 provide each other with copies of the submissions that they were

 to    file   with   the    Court,”    which    “can   result      in    piecemeal

 submissions, delays, and missed deadlines.”).             As such, “allowing

 this action to proceed with multiple plaintiffs would not be fair

 to the plaintiffs and would not achieve judicial economy.”                   Id. at

 *3.

              Finally,     Plaintiff   styles   the    Complaint    as    a   class

 action. However, as a pro se litigant, Plaintiff may not represent

 anyone other than himself.        Sitts, 2021 WL 51411, at *3 (“a non-

 attorney is not permitted to represent anyone other than himself”)

 (citing Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998)).

 Accordingly, this action shall proceed with Plaintiff LaPierre as

 the sole Plaintiff.

 III. The Motion to Certify a Class is Denied Without Prejudice

              Given that a pro se plaintiff “is unable to represent

 others,” Plaintiff’s motion to certify a class (ECF No. 33) is

 DENIED WITHOUT PREJUDICE to renewal should an attorney appear on

 his behalf.     Miller v. Zerillo, No. 07-CV-1719, 2007 WL 4898361,

 at *1 (E.D.N.Y. Nov. 2, 2007) (finding that a pro se plaintiff “is

 unable to represent others,” and therefore a “motion to certify a

 class must be denied” without prejudice and subject “to renewal

 should an attorney appear on behalf of plaintiff.”), report and

 recommendation adopted, 2008 WL 375498 (E.D.N.Y. Feb. 6, 2008).


                                        12
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 13 of 30 PageID #: 370



 IV.    LaPierre’s In Forma Pauperis Application is Granted

              Upon review of Plaintiff’s declarations in support of

 his IFP application, the Court finds that Plaintiff is qualified

 by his financial status to commence this action without prepayment

 of the filing fees.             See 28 U.S.C. § 1915(a)(1).                Therefore,

 Plaintiff’s request to proceed in forma pauperis is GRANTED.

 V.     The Application for a Preliminary Injunction is Denied

              Plaintiff     filed       an   application       for    a     preliminary

 injunction pursuant to Federal Rule of Civil Procedure 65(a). (See

 Mot., ECF No. 4.)         In the application, Plaintiff seeks an order

 directing Defendants to: (1) release every person housed for more

 than fifteen (15) days in the Behavior Modification Unit (BMU) at

 the Nassau County Correctional Center into the general population;

 (2) provide       “LaPierre     with    all       necessary   legal       material    to

 complete the attached 1983 civil complaint and legal material

 necessary to submit his leave application to the Court of Appeals,”

 including “the necessary amount of paper, a BIC pen, and other

 necessary legal supplies”; and (3) “provide all prisoners” and

 “all officers at N.C.C.C. a mandatory COVID-19 test.”                      (Id.)     For

 the reasons that follow, the request is DENIED.

              “A     plaintiff    seeking      a    preliminary      injunction       must

 establish [1] that he is likely to succeed on the merits, [2] that

 he    is   likely    to   suffer   irreparable        harm    in    the    absence    of

 preliminary relief, [3] that the balance of equities tips in his


                                             13
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 14 of 30 PageID #: 371



 favor, and [4] that an injunction is in the public interest.”

 Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).             A

 preliminary injunction is “an extraordinary and drastic remedy

 which should not be routinely granted.”         Jefferson v. Soe, No. 17-

 CV-3273, 2017 WL 2881138, at *2 (E.D.N.Y. July 6, 2017) (quoting

 Buffalo Forge Co. v. Ampco-Pittsburgh Corp., 638 F.2d 568, 569 (2d

 Cir. 1981)).    Where, as here, the moving party seeks a “‘mandatory

 injunction that alters the status quo by commanding a positive

 act,’ . . . the burden is even higher.”               Id. at *3 (quoting

 Citigroup Glob. Mkts., Inc. v. VCG Special Opportunities Master

 Fund, Ltd., 598 F.3d 30, 35 n.4 (2d Cir. 2010)) (further citations

 omitted).    A mandatory preliminary injunction

             should issue only upon a clear showing that
             the moving party is entitled to the relief
             requested, or where extreme or very serious
             damage   will   result  from   a   denial   of
             preliminary relief. In the prison context, a
             request for injunctive relief must always be
             viewed with great caution so as not to immerse
             the federal judiciary in the management of
             state prisons.

 Id. (internal quotation marks and citations omitted).

             First, as stated, Plaintiff may only bring “claims and

 request relief on his own behalf, not on behalf of other inmates.”

 Gillums v. Semple, No. 18-CV-0947, 2018 WL 3404145, at *3 (D. Conn.

 July 12, 2018).     Accordingly, Plaintiff “lacks standing to seek a

 preliminary injunction on behalf of other inmates in the [BMU or

 the Nassau County Correctional Center] because this is not a class


                                      14
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 15 of 30 PageID #: 372



 action.”    Crichlow v. Fischer, No. 12-CV-7774, 2015 WL 678725, at

 *6 (S.D.N.Y. Feb. 17, 2015) (internal quotation marks omitted)

 (collecting cases).       Specifically, the Court denies Plaintiff’s

 requests that the Court direct Defendants to release every person

 housed for more than fifteen days in the BMU at the Nassau County

 Correctional Center into the general population; and to “provide

 all prisoners” and “all officers at N.C.C.C. a mandatory COVID-19

 test.”   (See Mot.)    The Court thus construes Plaintiff’s motion as

 requesting an injunction only on behalf of himself.

             Second, the Court has considered Plaintiff’s claims and

 finds he has not established a likelihood of success on the merits.

 Here, Plaintiff argues that he is likely to succeed only on his

 Eighth Amendment cruel and unusual punishment claim.4              (See Pl.

 Br., ECF No. 4-2, at 5 (arguing “The BMU solitary confinement unit

 . . . must evolve with contemporary standards and decency . . . it

 is likely that [the] Court will immediately condemn such conditions

 and order the facility to undergo fundamental policy changes.”);

 id. at 5-6 (arguing prison official’s failure to test for COVID-

 19 constitutes unlawful discrimination against prisoners).)

             The Eighth Amendment to the U.S. Constitution protects

 against the infliction of “cruel and unusual punishments.”              U.S.


 4 Specifically, Plaintiff argues “[n]o court in this Country will
 continue to allow a correction facility to house prisoners in
 solitary confinement under conditions that amount to cruel and
 unusual punishment.” (Pl. Br. at 5.)


                                      15
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 16 of 30 PageID #: 373



 CONST. amend. VIII.         “The Supreme Court has long recognized that

 prison    officials    violate       the     Eighth      Amendment    if   they   are

 deliberately indifferent to a substantial risk of serious harm to

 a sentenced prisoner.”         Pagan v. Rodriguez, No. 20-CV-0251, 2020

 WL 3975487, at *4 (D. Conn. July 12, 2020) (citing Farmer v.

 Brennan, 511 U.S. 825, 847 (1994) and Estelle v. Gamble, 429 U.S.

 97, 104-05 (1976)).         To “establish an Eighth Amendment claim of

 deliberate indifference to safety, a prisoner must show that:

 (1) he was subject to conditions of confinement that posed an

 objectively      serious    risk   of      harm,    as    distinct    from    what   a

 reasonable person would understand to be a minor risk of harm; and

 (2) a defendant prison official acted not merely carelessly or

 negligently but with a subjectively reckless state of mind akin to

 criminal recklessness (i.e., reflecting actual awareness of a

 substantial risk that serious harm to the prisoner would result).”

 Id. (citations omitted); Darnell v. Pineiro, 849 F.3d 17, 29 (2d

 Cir.     2017)    (noting     that      an      Eighth     Amendment       deliberate

 indifference claim requires that Plaintiff satisfy two elements:

 (1) an “objective” element, which requires a showing that the

 challenged conditions are sufficiently serious, and (2) a “mental”

 element, which requires a showing that the officer(s) acted with

 at least deliberate indifference to the challenged conditions).

             Upon review of Plaintiff’s submission, the Court finds

 that     Plaintiff    has    not   shown        a   likelihood   of    success       in


                                            16
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 17 of 30 PageID #: 374



 demonstrating     the    “objective”       prong.     Plaintiff    has    not

 sufficiently     alleged     that    the     challenged   conditions      are

 sufficiently serious such that preliminary injunctive relief is

 warranted.    Although “unsanitary conditions in a prison cell can,

 in egregious circumstances, rise to the level of cruel and unusual

 punishment,” Walker v. Schult, 717 F.3d 119, 127 (2d Cir. 2013),

 Plaintiff complains only that his BMU cell is “dirty” and that he

 was provided nothing but “two green blankets, a bar of soap and a

 roll of tissue.”     (Compl. ¶ 15.)       Such allegations do not support

 a finding that Plaintiff’s living conditions rise to the level of

 cruel and unusual punishment.         Indeed, “[p]risoners are entitled

 to satisfaction of their basic human needs although ‘comfort within

 prisons is not constitutionally required.’”            Junior v. Garrett,

 No. 19-CV-03788, 2020 WL 7042811, at *5 (E.D.N.Y. Dec. 1, 2020)

 (quoting Randle v. Alexander, 960 F. Supp. 2d 457, 470 (S.D.N.Y.

 2013) (citing Rhodes v. Chapman, 452 U.S. 337, 349 (1981)) (“[T]he

 Constitution does not mandate comfortable prisons. . . .”))).

              Nor do the allegations that the food in the BMU is

 “always served cold” and “everything is dumped on top of one

 another” (Compl. ¶ 17) demonstrate a likelihood of success on an

 Eighth Amendment violation.         Indeed, it is well-established that

 “[t]he provision of cold food, is not, by itself, a violation of

 the Eighth Amendment as long as it is nutritionally adequate and

 is prepared and served under conditions which do not present an


                                      17
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 18 of 30 PageID #: 375



 immediate danger to the health and well being of the inmates who

 consume it.”        Martin v. Oey, No. 16-CV-0717, 2017 WL 6614680, at

 *6 (N.D.N.Y. Nov. 28, 2017) (quoting Waring v. Meachum, 175 F.

 Supp. 2d 230, 239 (D. Conn. 2001)) (collecting cases).

                Further, to the extent LaPierre alleges that the Kitchen

 Supervisor is liable because he or she failed respond to the

 grievances regarding the food served in the BMU, that claim fails.

 To succeed on a claim under Section 1983, a plaintiff must allege

 sufficient facts to demonstrate a defendant’s personal involvement

 in any alleged constitutional violation.                  Hernandez v. Keane, 341

 F.3d 137, 144–45 (2d Cir.2003).                  Here, LaPierre alleges that he

 “personally [wrote to John Doe Kitchen Supervisor] several times

 and not one time has the Kitchen Supervisor writ[ten] back.”

 (Compl.    ¶    71.)        “That    the   [Kitchen     Supervisor]    ignored      the

 plaintiff’s grievances is insufficient to impose Section 1983

 liability, however, as personal involvement will be found only

 ‘where a supervisory official receives and acts on a prisoner’s

 grievance      or   otherwise       reviews      and   responds   to   a    prisoner’s

 complaint.’”        Toliver v. Dep’t of Corr., No. 10-CV-6298, 2012 WL

 4510635, at *8 (S.D.N.Y. Apr. 10, 2012) (quoting Johnson v. Wright,

 234   F.    Supp.      2d     352,    363     (S.D.N.Y.     2002)),        report   and

 recommendation adopted, 2012 WL 4513435 (S.D.N.Y. Sept. 30, 2012).

 Indeed, while “courts in this Circuit are divided ‘regarding

 whether a supervisor who reviews and ultimately denies a grievance


                                             18
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 19 of 30 PageID #: 376



 can be considered personally involved in the unconstitutional act

 underlying    the    grievance,’     .    .       .   the   law    is   clear    that   a

 supervisor’s     ‘mere     receipt   of       a       letter,     without   personally

 investigating or acting on the letter or grievance, is insufficient

 to establish personal involvement[.]’”                  Id. (first quoting Garcia

 v. Watts, No. 08-CV-7778, 2009 WL 2777085, at *15 (S.D.N.Y. Sept.

 1, 2009); then quoting Harrison v. Fischer, No. 08–CV–1327, 2010

 WL 2653629, at *4 (N.D.N.Y. June 7, 2010)) (collecting cases).

 Plaintiff    makes   “no    allegation        that      [the    Kitchen     Supervisor]

 responded to his grievances or took any other action in regard to

 his complaints,” and therefore, he does not state a claim against

 the Kitchen Supervisor under Section 1983.                  Id.     Thus, Plaintiff’s

 claims relating to the living conditions in the BMU have little

 likelihood of success on the merits.

             Similarly, Plaintiff has not demonstrated a clear or

 substantial likelihood of success on the merits insofar as he

 argues that a failure to test for COVID-19 constitutes cruel and

 unusual punishment in violation of the Eighth Amendment.                        “[T]here

 is no question that an inmate can face a substantial risk of

 serious harm in prison from COVID-19 if a prison does not take

 adequate measures to counter the spread of the virus.”                          Chunn v.

 Edge, 465 F. Supp. 3d 168, 200 (E.D.N.Y. 2020).                     Indeed,

             Courts have long recognized that conditions
             posing an elevated chance of exposure to an
             infectious disease can pose a substantial risk


                                          19
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 20 of 30 PageID #: 377



             of serious harm. Thus, the Supreme Court has
             rejected the proposition that prison officials
             may “be deliberately indifferent to the
             exposure of inmates to a serious, communicable
             disease.” Thus, determining whether prison
             conditions pose a substantial risk of serious
             harm from COVID-19, or any other risk, must be
             determined    “after   accounting    for   the
             protective measures [the prison system] has
             taken.”

 Id. (alteration in original) (first quoting Helling v. McKinney,

 509 U.S. 26, 35-36 (1993); then quoting Valentine v. Collier, 956

 F.3d 797, 801 (5th Cir. 2020)).

             Although it is unclear from the Complaint whether the

 facility tested Plaintiff for COVID-19, the Complaint alleges that

 as soon as Plaintiff experienced symptoms, including headache,

 shortness of breath, cough, and a loss of taste and smell, he was

 isolated from others after “being seen by medical.”           (Compl. ¶ 99,

 LaPierre Decl., ECF No.4, at ECF p.7, ¶ 12.)             These allegations

 suggest that the Nassau County Correctional Center implemented

 safety   measures    in   response   to   COVID-19.      Accordingly,     the

 “preliminary injunction record leaves substantial reason to doubt

 [that Plaintiff] will ultimately succeed in making” a showing of

 a substantial risk of serious harm from COVID-19 at the Nassau

 County Correctional Center “in light of countermeasures that the

 facility has in place.”       Chunn, 465 F. Supp. 3d at 201.

             Plaintiff also seeks an order requesting that Defendants

 provide him “with all necessary legal material to complete the



                                      20
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 21 of 30 PageID #: 378



 attached 1983 civil complaint and legal material necessary to

 submit his leave application to the Court of Appeals.” (See, e.g.,

 Mot.) To the extent that Plaintiff alleges that he is being denied

 access to the courts, “the mere limitation of access to legal

 materials,       without   more,    does    not    rise    to    the    level   of   a

 constitutional violation.”          Crichlow v. Fischer, No. 12-CV-7774,

 2015 WL 678725, at *7 (S.D.N.Y. Feb. 17, 2015).                   “[T]o establish

 a constitutional violation based on a denial of access to the

 courts, a plaintiff must show that the defendant’s conduct was

 deliberate       and   malicious,    and    that    the    defendant’s      actions

 resulted in actual injury to the plaintiff.”                     Id. (emphasis in

 original) (quoting Collins v. Goord, 581 F. Supp. 2d 563, 573

 (S.D.N.Y. 2008)) (further citation omitted).                     “To show actual

 injury,    the    plaintiff   must    demonstrate         that   the    defendant’s

 conduct     frustrated      the     plaintiff’s      efforts       to     pursue     a

 nonfrivolous claim.” Collins, 581 F. Supp. 2d at 573 (citing Lewis

 v. Casey, 518 U.S. 343, 353 (1996)).               “To state a claim that his

 constitutional right to access the court was violated, plaintiff

 must allege facts demonstrating that defendants deliberately and

 maliciously interfered with his access to the courts, and that

 such conduct materially prejudiced a legal action he sought to

 pursue.”     Crichlow, 2015 WL 678725, at *7 (quoting Smith v.

 O’Connor, 901 F. Supp. 644, 649 (S.D.N.Y. 1995)) (further citations

 omitted).     Plaintiff does not address this claim in his moving


                                        21
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 22 of 30 PageID #: 379



 papers and “there are, at most, only conclusory suggestions that

 the denial was malicious or deliberate.”              Id.    Further, the Court

 takes notice that Plaintiff’s filings total at least 274 pages and

 thus, can reasonably infer that he has a pen and sufficient paper

 to pursue his claims. In any event, “Plaintiff’s failure to allege

 a key element of a denial of access claim means that he cannot

 establish a clear or substantial likelihood of success on the

 merits.”    Id.

             Finally, although Plaintiff complains that he does not

 have access to a copy machine, he alleges that he was able to send

 “this action home to my family and have them make copies and

 forward    this    action   to    the   Court.”      (LaPierre    Decl.   ¶   20.)

 Nonetheless, this claim “cannot support a preliminary injunction”

 because “[a]n inmate does not have a constitutional right to free

 copies.”    Crichlow, 2015 WL 678725, at *7 (stating that “Plaintiff

 cannot, as a matter of law, prevail on a claim that the defendants

 are unlawfully withholding documents because he cannot afford to

 make copies.”) (citing Collins v. Goord, 438 F. Supp. 2d 399, 416

 (S.D.N.Y. 2006) (“[A]n inmate has no constitutional right to free

 copies and prison regulations that limit access to such copies are

 reasonably related to legitimate penological interests.”))).

             Given that Plaintiff has not demonstrated a clear or

 substantial       likelihood     of   success   on   his    claims,   Plaintiff’s

 application for a preliminary injunction is DENIED.               N. Am. Soccer


                                          22
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 23 of 30 PageID #: 380



 League, LLC v. U.S. Soccer Fed’n, Inc., 883 F.3d 32, 45 (2d Cir.

 2018) (not considering other preliminary injunction factors when

 movant failed to demonstrate substantial likelihood of success in

 mandatory injunction case); Fernandez-Rodriguez v. Licon-Vitale,

 470 F. Supp. 3d 323, 355 (S.D.N.Y. 2020).            Plaintiff remains free

 to develop the record further and to renew his requests for

 injunctive relief if warranted based on additional facts.

 VI.   The Request for the Appointment of Counsel is Denied Without
       Prejudice

             Plaintiff’s request that the Court appoint pro bono

 counsel to represent the class because this “class action suit is

 too complex for plaintiff Mr. LaPierre to handle” (see Class Cert.

 Mot., ECF No. 33, ¶ 5), is DENIED WITHOUT PREJUDICE AND WITH LEAVE

 TO RENEW at a later stage in the proceedings.                 Unlike criminal

 defendants, civil litigants do not have a constitutional right to

 counsel.    See Hickman v. City of New York, No. 20-CV-4603, 2020 WL

 6565079, at *2 (S.D.N.Y. Nov. 9, 2020) (citing United States v.

 Coven, 662 F.2d 162, 176 (2d Cir. 1981)).             However, “[t]he court

 may request an attorney to represent any person unable to afford

 counsel.”      28 U.S.C. § 1915(e)(1).            When deciding whether to

 appoint    counsel,   “the    district    judge    should    first   determine

 whether the indigent’s position seems likely to be of substance.”

 Hodge v. Police Officers, 802 F.2d 58, 61 (2d Cir. 1986).                 “This

 means   that   it   appears   to   the    court    ‘from    the   face   of   the



                                      23
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 24 of 30 PageID #: 381



 pleading,’” Hickman, 2020 WL 6565079, at *2 (citation omitted),

 that the plaintiff “appears to have some chance of success . . . .”

 Hodge, 802 F.2d at 60-61.            Where a plaintiff satisfies this

 threshold, the Court considers:

             the indigent’s ability to investigate the
             crucial facts, whether conflicting evidence
             implicating the need for cross-examination
             will be the major proof presented to the fact
             finder, the indigent’s ability to present the
             case, the complexity of the legal issues and
             any   special   reason  in   that   case   why
             appointment of counsel would be more likely to
             lead to a just determination.

 Hodge, 802 F.2d at 61-62.         These factors are not restrictive and

 “[e]ach case must be decided on its own facts.”           Id. at 61.

             Upon    due   consideration    of   the    facts   herein,    and

 construing the pleadings liberally and interpreting them to raise

 the strongest arguments they suggest, see Burgos v. Hopkins, 14

 F.3d 787, 790 (2d Cir. 1994), the appointment of counsel is not

 warranted    at    this   time.    Even   assuming    Plaintiff   meets   the

 threshold requirements under Hodge, the record reflects that the

 legal issues presented by the Complaint are not unduly complex

 and, at this juncture, Plaintiff can adequately prosecute his

 claims pro se.      Indeed, Plaintiff has demonstrated this ability by

 filing a Complaint, an Order to Show Cause for a Preliminary

 Injunction, a Motion for Class Certification, and a Motion for

 Leave to Amend the Complaint.         Therefore, Plaintiff’s motion for

 appointment of pro bono counsel is DENIED WITHOUT PREJUDICE AND


                                      24
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 25 of 30 PageID #: 382



 WITH LEAVE TO RENEW at a later stage in the proceedings, if

 warranted at that time. It is Plaintiff’s responsibility to retain

 an attorney or continue to pursue this individual action pro se.

 See 28 U.S.C. § 1654.

 VII. Review of the Complaint under of 28 U.S.C. § 1915(e)(2)

              Pursuant to 28 U.S.C. § 1915(e)(2)(B), a court must

 dismiss an in forma pauperis action if it “(i) is frivolous or

 malicious; (ii) fails to state a claim on which relief may be

 granted; or (iii) seeks monetary relief against a defendant who is

 immune from such relief.” Further, while 28 U.S.C. § 1915(e)(2)(B)

 mandates dismissal on any of the aforementioned grounds, the Court

 must construe pro se pleadings liberally, Harris v. Mills, 572

 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

 “strongest [claims] that they suggest,” Triestman v. Fed. Bureau

 of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation

 marks and citations omitted) (emphasis in original).

              A complaint must plead sufficient facts to “state a claim

 to relief that is plausible on its face.”                Bell Atl. Corp. v.

 Twombly,     550   U.S.   544,   570   (2007).      “A     claim    has    facial

 plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.”          Ashcroft v. Iqbal, 556 U.S.

 662,   678    (2009)   (citing   Twombly,     550   U.S.    at     556).     The

 plausibility standard requires “more than a sheer possibility that

 a defendant has acted unlawfully.”          Id.   While “‘detailed factual


                                        25
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 26 of 30 PageID #: 383



 allegations’” are not required, “[a] pleading that offers ‘labels

 and conclusions’ or ‘a formulaic recitation of the elements of a

 cause of action will not do.’”        Id. (quoting Twombly, 550 U.S. at

 555).

             Upon review of the Complaint, the Court finds that

 Plaintiff’s claims may proceed with the exception that, for the

 reasons   stated   above,    Plaintiff’s    Eighth   Amendment    cruel   and

 unusual punishment claim, denial of access to the Courts claim,

 and claims against the John Doe Kitchen Supervisor are DISMISSED

 WITHOUT PREJUDICE.

 VIII.       Leave to Amend is Granted

             On or around February 22, 2021, Plaintiff filed a Motion

 for Leave to File an Amended Complaint.          (Mot. to Amend, ECF No.

 32.)    While leave to amend is not required at this early stage of

 the proceedings, see FED. R. CIV. P. 15(a)(1),5 Plaintiff is GRANTED

 leave to file an amended complaint that corrects the deficiencies

 noted above within 45 days of the date of this Order.                 Should

 Plaintiff elect to file an Amended Complaint, it shall be clearly

 labeled “Amended Complaint” and shall bear the same case number as

 identified in this Order, i.e., No. 21-CV-0464(JS)(ARL). The Court



 5 Federal Rule of Civil Procedure 15 provides that “[a] party may
 amend its pleading once as a matter of course within: (A) 21 days
 after serving it, or (B) if the pleading is one to which a
 responsive pleading is required, 21 days after service of a
 responsive pleading or 21 days after service of a motion under
 Rule 12(b), (e), or (f), whichever is earlier.”


                                      26
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 27 of 30 PageID #: 384



 takes notice that Plaintiff did not file a proposed Amended

 Complaint but submitted a document seeking to add additional

 parties to the Complaint.         As stated above, Plaintiff may not

 assert claims on behalf of anyone other than himself.               Further,

 because the Amended Complaint will completely replace the original

 Complaint, it must include all factual allegations and claims that

 Plaintiff seeks to pursue in this case.

             PLAINTIFF IS WARNED that if he does not file an Amended

 Complaint within 45 days of the date of this Order, the Clerk of

 Court shall cause the United States Marshals Service to serve

 copies of the Summons, Plaintiff’s original Complaint (ECF No. 1),

 and this Order upon Defendants.6

                                  CONCLUSION

             For the reasons set forth above, IT IS HEREBY ORDERED

 that Plaintiff LaPierre’s application proceed in forma pauperis

 (ECF No. 2) is GRANTED; and

             IT   IS   FURTHER   ORDERED   that   Plaintiff’s    application

 pursuant to Federal Rule of Civil Procedure 65 for preliminary

 injunctive relief (ECF No. 4) is DENIED; and




 6 Plaintiff names two John Does, the “Grievance Supervisor” and
 the “Kitchen Supervisor”; however, in the absence of any further
 identifying information, summonses will not be issued for these
 Defendants. If their identities can be readily obtained during
 the course of discovery, then leave to amend the Complaint to
 include such individuals may be sought.


                                      27
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 28 of 30 PageID #: 385



             IT IS FURTHER ORDERED that

             (a)    this action shall proceed with Plaintiff LaPierre

                    as the sole Plaintiff;

             (b)    claims brought by Plaintiffs Padilla, Treasure,

                    Martinez, Cullal, Chacon, and Herndez are DISMISSED

                    WITHOUT PREJUDICE for failure to prosecute pursuant

                    to Federal Rule of Civil Procedure 41(b); and

             (c)    claims asserted by Scully, Thomas, Trent, Taveras,

                    and Witts are DISMISSED WITHOUT PREJUDICE to each

                    individual refiling separate actions.          If either

                    Scully, Thomas, Trent, Taveras, and/or Witts wish

                    to pursue their claims, they must each commence a

                    new action by filing a separate, signed complaint;

                    and

             IT    IS   FURTHER   ORDERED   that   the   motion   for   class

 certification (ECF No. 33) is DENIED and the request for the

 appointment of pro bono counsel is DENIED without prejudice and

 with leave to renew at a later stage in these proceedings, if

 warranted; and

             IT    IS   FURTHER   ORDERED   that   Plaintiff’s    claims   may

 proceed except that Plaintiff’s Eighth Amendment cruel and unusual

 punishment claim, denial of access to the Courts claim, and claims

 against the John Doe Kitchen Supervisor are DISMISSED WITHOUT

 PREJUDICE; and


                                      28
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 29 of 30 PageID #: 386



             IT IS FURTHER ORDERED that Plaintiff’s motion for leave

 to file an Amended Complaint (ECF No. 32) is GRANTED and Plaintiff

 may file an amended complaint within 45 days of the date of this

 Order that corrects the deficiencies noted above.               Any Amended

 Complaint shall be clearly labeled “Amended Complaint,” shall bear

 the same case number as identified in this Order, No. 21-CV-

 0464(JS)(ARL), and must be signed by the Plaintiff; and

             IT IS FURTHER ORDERED that if Plaintiff does not file an

 Amended Complaint within 45 days from the date of this Order, the

 Clerk of Court shall cause the United States Marshals Service to

 serve copies of the Summonses, Plaintiff’s original Complaint (ECF

 No. 1), and this Order upon Defendants; and

             IT IS FURTHER ORDERED that the Clerk of the Court shall

 mail a copy of this Order to the pro se Plaintiffs at their last

 known address, with the notation “Legal Mail” on the mailing

 envelope;7 and



             [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 7 It is likely that mail sent Padilla and Treasure will be returned
 to the Court.     However, this Order is posted to the Court’s
 Electronic Case Filing system and may be viewed there.


                                      29
Case 2:21-cv-00464-JS-ARL Document 35 Filed 03/17/21 Page 30 of 30 PageID #: 387



             IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. §

 1915(a)(3), the Court certifies that any appeal from this Order

 would not be taken in good faith and therefore in forma pauperis

 status is DENIED for the purpose of any appeal.            See Coppedge v.

 United States, 369 U.S. 438, 444-45 (1962).



                                           SO ORDERED.


                                             /s/ JOANNA SEYBERT              _
                                           Joanna Seybert, U.S.D.J.

 Dated:      March 17 , 2021
             Central Islip, New York




                                      30
